COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                       NOS.
2-07-179-CR
                                               2-07-190-CR
 
 
 
JORGE CASTILLO ZULAYKA                                                 APPELLANT
A/K/A
JORGE C. ZULAYKA
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM
THE 415TH DISTRICT COURT OF PARKER COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




A jury convicted Appellant
Jorge Castillo Zulayka a/k/a Jorge C. Zulayka of aggravated assault on a public
servant with a deadly weapon, and the trial court sentenced him to forty years= confinement.  Zulayka also entered
an open plea of guilty to the charge of unlawful possession of a firearm.  The trial court found Zulayka guilty of that
offense and sentenced him to twenty years= confinement.  Zulayka pleaded
true to the enhancement paragraphs contained in the indictments.
Zulayka=s court-appointed appellate counsel has filed a motion to withdraw as
counsel and a brief in support of that motion. 
Counsel=s brief and
motion meet the requirements of Anders v. California[2]
by presenting a professional evaluation of the record demonstrating why there
are no reversible grounds on appeal and referencing any grounds that arguably
might support the appeal.  Zulayka was
given the opportunity to file a pro se brief, but he did not do so.




As the reviewing court, we
must conduct an independent evaluation of the record to determine whether
counsel is correct in determining that the appeal is frivolous.  See Stafford v. State, 813 S.W.2d 503,
511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 923 (Tex.
App.CFort Worth 1995, no pet.).  Only
then may we grant counsel=s motion to
withdraw.  See Penson v. Ohio, 488
U.S. 75, 82B83, 109 S.
Ct. 346, 351 (1988).  Because Zulayka
entered an open plea of guilty to the unlawful possession of a firearm charge,
our independent review for potential error is limited to potential
jurisdictional defects, the voluntariness of Zulayka=s plea, error that is not independent of and supports the judgment of
guilt, and error occurring after entry of the guilty plea.  See Monreal v. State, 99 S.W.3d 615,
620 (Tex. Crim. App. 2003); Young v. State, 8 S.W.3d 656, 666B67 (Tex. Crim. App. 2000).  Our
independent review for potential error in Zulayka=s aggravated assault case is broader. 
See Ford v. State, Nos. 02-06-00191-CR, 02-06-00192-CR, 2007 WL
3408622, at *3B5 (Tex. App.CFort Worth Nov. 15, 2007, no pet.) (mem. op.) (not designated for
publication) (reviewing jurisdiction, voir dire, evidentiary sufficiency, effective
assistance of counsel, jury charge, punishment, and sentencing).
We have carefully reviewed
the record and counsel=s
brief.  We agree with counsel that these
appeals are wholly frivolous and without merit. 
We find nothing in the record that might arguably support the
appeals.  See Bledsoe v. State,
178 S.W.3d 824, 827B28 (Tex.
Crim. App. 2005).  We therefore grant
counsel=s motion to withdraw and affirm the trial court=s judgments.
 
PER CURIAM
PANEL F: 
HOLMAN, GARDNER, and WALKER, JJ.
DO
NOT PUBLISH
TEX. R. APP. P. 47.2(b)
DELIVERED: 
July 3, 2008




[1]See Tex. R. App. P. 47.4.


[2]386
U.S. 738, 87 S. Ct. 1396 (1967).